Citation Nr: 0826546	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  05-13 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Entitlement to an increased initial disability rating for 
olecranon bursitis with calcified medial collateral ligament, 
right elbow, currently 10 percent disabling.

3.  Entitlement to an increased initial disability rating for 
pseudofolliculitis barbae, currently 10 percent disabling.

4.  Entitlement to an increased initial disability rating for 
residuals of a right ankle sprain, currently 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1982 to May 2002.  

The increased rating matters come to the Board of Veterans' 
Appeals (Board) from a September 2003 rating decision by a 
Department of Veterans Affairs (VA) Regional Office (RO).  
The service connection matter comes to the Board on appeal 
from a February 2007 rating decision.  The veteran testified 
at a hearing before the Board in March 2008.  


FINDINGS OF FACT

1.  Chronic low back disability was not manifested during 
active duty service or for many years thereafter.

2.  Olecranon bursitis with calcified medial collateral 
ligament of the right elbow is not productive of flexion of 
the forearm limited to 90 degrees; extension of the forearm 
limited to 75 degrees; joint fracture, with marked cubitus 
varus or cubitus valgus deformity or with ununited fracture 
of head of radius; nonunion of the radius and ulna, with 
flail false joint; nonunion of the ulna; nonunion of the 
radius in the upper half; or limitation of pronation with 
motion lost beyond the last quarter of arc, so the hand does 
not approach full pronation.  

3.  Pseudofolliculitis barbae does not involve 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
previous 12-month period.  

4.  During the entire period contemplated by this appeal, the 
service-connected residuals of a right ankle sprain have been 
productive of a disability picture which more nearly 
approximates moderate limitation of motion when additional 
functional loss due to pain is considered; however, the 
disability picture has not more nearly approximated marked 
limitation of motion of the ankle even when additional 
functional loss is considered.   


CONCLUSIONS OF LAW

1.  Low back disability was not incurred in or aggravated by 
the veteran's active service, nor may in-service incurrence 
be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).

2.  The criteria for a rating in excess of 10 percent for 
olecranon bursitis with calcified medial collateral ligament 
of the right elbow have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.40, 4.46, 4.71a, Diagnostic Codes 5019, 5206 (2007).

3.  The criteria for a rating in excess of 10 percent for 
pseudofolliculitis barbae have not been met. 38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West & Supp. 2005); 38 
C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7813 
(2007).

4.  Effective from June 1, 2002, the criteria for a 10 
percent rating (but no higher) were met for residuals of a 
right ankle sprain.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic 
Code 5271 (2007).

5.  The criteria for a rating in excess of 10 percent for 
residuals of a right ankle sprain have not been met at any 
time during the appeal period.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.59, 
4.71a, Diagnostic Code 5271 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of letters from the RO to the veteran 
dated in November 2002 for the increased rating claims and 
October 2006 for the service connection claim.  In March 
2006, he was provided with notice of the types of evidence 
necessary to establish a disability rating and the type of 
evidence necessary to establish an effective date.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Despite initial inadequate notice provided to the veteran, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In any event, since the Board 
concludes below that the preponderance of the evidence is 
against entitlement to service connection and increased 
ratings, any questions as to the appropriate disability 
rating for the service connection claim and effective dates 
to be assigned are rendered moot.  Thus, VA has satisfied its 
duty to notify the appellant.

At this point the Board acknowledges that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that VA notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life.  See Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores. 

In this case there has clearly been no compliance with 
Vazquez since that judicial decision was just rendered in 
January 2008.  However, after reviewing the claims file the 
Board finds no resulting prejudice to the veteran.  It 
appears clear to the Board that a reasonable person under the 
facts of this case could be expected to know and understand 
the types of evidence necessary to show a worsening or 
increase in the severity of olecranon bursitis with calcified 
medial collateral ligament of the right elbow, 
pseudofolliculitis barbae, and residuals of a right ankle 
sprain, and the effect of that worsening on employment and 
daily life.  The Board believes it significant that the 
veteran has been represented in the claims process by 
Veterans of Foreign Wars of the United States, which 
organization represents numerous veterans.  The Board 
believes it reasonable to expect that this service 
organization duly informs the claimants of the rating 
criteria and the types of evidence necessary to obtain higher 
ratings for service-connected disabilities.  The Board finds 
that the veteran has had actual knowledge of the elements 
outlined in Vazquez and that no useful purpose would be 
served by remanding to the RO to furnish notice as to 
elements of his claims which the veteran has already 
effectively been made aware of.  Such action would not 
benefit the veteran.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the veteran's post-service VA 
and private medical records.  The evidence of record also 
contains multiple VA examinations.  The examination reports 
obtained are fully adequate and contain sufficient 
information to decide the issues on appeal.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  The veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the veteran's appeal.  

Low Back Disability

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.306.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Additionally, for veterans who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as arthritis, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Service medical records dated in February 1983 reflect that 
the veteran was assessed with a back strain.  In July 1983, 
the veteran was assessed with a low back strain.  Subsequent 
to the low back strain, Reports of Medical Examinations dated 
in March 1986 and, for separation purposes, in April 2002 
reflect that the veteran's spine and other musculoskeletal 
were clinically evaluated as normal.  Reports of Medical 
History dated in March 1986, October 1999, and, for 
separation purposes, in March 2002 reflect that the veteran 
checked the 'no' box for recurrent back pain.  

The veteran underwent a VA examination in April 2002.  He 
made no complaints of back pain at that time.  

The veteran underwent another VA examination in August 2003.  
He stated that the low backache began when he began to drive 
a bus after he left the military in September 2002.  The 
examiner stated that the veteran's low back condition had no 
affect on the veteran's usual occupational daily activities, 
as the veteran just had to do some range of motion, 
stretching, and walking around to feel better.  

Upon physical examination, the lumbosacral spine had normal 
range of motion.  The veteran underwent an x-ray on the 
lumbosacral spine.  X-ray findings were essentially normal.  
The examiner diagnosed low back strain, normal examination.  

Private medical records from Central Park Imaging Center 
dated in August 2006 reflect an assessment of accentuation of 
the lower lumbar lordosis.  In September 2006, the veteran 
underwent an MRI on the lumbar spine.  The MRI revealed L5-S1 
left posterolateral disc hernia with mass effect on the 
descending left S1 nerve.  Subtle increased signal of the 
descending left S1 nerve was consistent with nerve root 
irritation and inflammation.  

VA outpatient treatment records dated in August 2006 reflect 
that the veteran was assessed with chronic low back pain.  

The veteran underwent another VA examination in January 2007.  
He reported back pain beginning in the mid-1980's.  He stated 
that the pain became worse in 2006.  He claimed that the pain 
was located about the belt line and radiated down the left 
leg.  

Upon physical examination, the veteran had objective evidence 
of painful motion without spasm, weakness, or acute 
tenderness.  He had no postural abnormality.  The examiner 
diagnosed herniated nucleus pulposus at L5-S1 with 
impingement on left S1 nerve root.  The examiner opined that 
it is less likely than not that the herniated disk was 
related to military service since the back injury in the 
military occurred in the early part of his service in 1983.  
The examiner explained hat the veteran continued to a regular 
discharge in 2002 and had no complaints of back pain on his 
discharge or on VA examination in April 2002.  The examiner 
noted that the veteran admitted, during the August 2003 VA 
examination, that his back pain began after driving a bus 
following military service.  

Private medical records from Union Treatment Centers dated in 
March 2008 reflect that the veteran reported injuring his 
back in August 2006 while working as a letter carrier.  The 
examiner diagnosed lumbar discopathy ICD due to work-related 
injury in August 2006.  The examiner stated that the veteran 
suffered from "back spasms" as a result of military injury 
in 1983 and was seen by a military medic and diagnosed with 
back spasms without any proper testing to determine if he had 
a disc problem.  The examiner went on to note that the 
veteran was treated with medication and rest and then 
returned to heavy lifting, prolonged weight bearing, 
prolonged standing, and other duties required by a cadet.  
The examiner stated that there was a possibility that the 
existence of a disc bulge/protrusion could have occurred as a 
result of the 1983 injury, however, since no x-ray, MRI's, 
CT's, or EMG/NCV were performed, there was no conclusive 
evidence to support that the veteran only suffered from 
"back spasms" in 1983.  The examiner reasoned that the 
extent of the 1983 condition could not be determined at that 
time without diagnostic studies.  The examiner noted a 
possibility that, due to lack of medical studies to determine 
the proper extent of condition and due to lack of medical 
treatment, the current lumbar discopathy and radiculopathy 
condition sustained may have occurred secondary to the 
military 1983 "back spasm" injury.  

Despite the veteran's contentions otherwise, there is no 
persuasive evidence to support a finding that his current low 
back disability is etiologically related to service or any 
incident therein.  The Board notes that the veteran injured 
his low back in service in 1983.  However, the veteran's 
spine was clinically evaluated as normal on several occasions 
following the injury, including upon separation from service.  
The clinically normal spinal findings are significant in that 
it demonstrates that trained military medical personnel were 
of the opinion that no low back disability was present at 
those times.  The Board views the examination reports as 
competent evidence that there was no low back disability at 
those times.  Also of significance is the fact that on 
several occasions following the injury, including upon 
separation from service, the veteran reported no low back 
complaints and checked the 'no' box for recurrent back pain.  
This suggests that the veteran himself did not believe that 
he had any ongoing low back problems at those times.  

Moreover, the Board notes that the veteran stated at the 
August 2003 VA examination that the low backache started when 
he began to drive a bus after he left the military in 
September 2002.  This suggests that, at that time, the 
veteran himself did not believe that the low back disability 
was related to service.  

While acknowledging the veteran's statements that his current 
low back disability is etiologically related to service, the 
veteran is not competent to render an opinion regarding 
diagnosis or etiology.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

In conclusion, although medical evidence clearly demonstrates 
a current diagnosis of low back disability, such post-service 
findings fail to establish any relationship between the 
current disability and service.  A chronic low back 
disability was not manifested during service, or for many 
years thereafter.  The Board notes that the March 2008 Union 
Treatment examiner stated that it was possible that the 
veteran's current low back disability could have occurred as 
a result of the 1983 injury in service.  The Board finds that 
this opinion is too speculative to place the evidence into a 
state of equipoise.  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for low back disability.  Consequently, 
the benefit-of-the-doubt-rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Olecranon bursitis with calcified medial collateral ligament 
of the right elbow

Criteria & Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected olecranon bursitis with 
calcified medial collateral ligament of the right elbow 
warrants an increased initial disability rating.  A May 2002 
rating decision granted service connection for olecranon 
bursitis with calcified medial collateral ligament of the 
right elbow and assigned a 10 percent disability rating 
effective June 1, 2002 under Diagnostic Code 5299-5019.  A 
December 2004 rating decision continued the 10 percent 
disability rating under Diagnostic Code 5019-5206.  

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).

Diagnostic Code 5299 represents an unlisted disability 
requiring rating by analogy to one of the disorders rated 
under 38 C.F.R. § 4.71.

The diseases under Diagnostic Code 5019 will be rated on 
limitation of motion of affected parts as degenerative 
arthritis.  Although these disabilities are to be rated as 
degenerative arthritis (Diagnostic Code 5003), Note (2) to 
Diagnostic Code 5003 provides that the 20 percent and 10 
percent ratings based on X-ray findings with no limitation of 
motion of the joint or joints will not be utilized in rating 
conditions listed under Diagnostic Code 5019.  38 C.F.R. 
§ 4.71a.

Diagnostic Code 5003 provides that degenerative arthritis 
that is established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When there is some limitation of motion of the specific joint 
or joints involved that is noncompensable (0 percent) under 
the appropriate diagnostic codes, Diagnostic Code 5003 
provides a rating of 10 percent for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  When there is limitation of motion of the specific 
joint or joints that is compensable (10 percent or higher) 
under the appropriate diagnostic codes, the compensable 
limitation of motion should be rated under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a. 

Diagnostic Code 5206 provides that flexion of the forearm 
limited to 100 degrees is rated 10 percent disabling for the 
major side and 10 percent for the minor side; and flexion of 
the forearm limited to 90 degrees is rated 20 percent for the 
major side and 20 percent for the minor side.  38 C.F.R. § 
4.71a.

Diagnostic Code 5207 provides that extension of the forearm 
limited to 45 degrees is rated as 10 percent for the major 
side and 10 percent for the minor side; extension of the 
forearm limited to 60 degrees is rated as 10 percent for the 
major side and 10 percent for the minor side; extension of 
the forearm limited to 75 degrees is rated as 20 percent for 
the major side and 20 percent for the minor side.  38 C.F.R. 
§ 4.71a.

Diagnostic Code 5208 provides that forearm flexion limited to 
100 degrees with forearm extension limited to 45 degrees is 
rated 20 percent for the major side and 20 percent for the 
minor side.  38 C.F.R. § 4.71a.

Diagnostic Code 5209 provides ratings for other impairment of 
the elbow.  Joint fracture, with marked cubitus varus or 
cubitus valgus deformity or with ununited fracture of head of 
radius, is rated 20 percent disabling for the major side and 
20 percent for the minor side.  38 C.F.R. § 4.71a.

Diagnostic Code 5210 provides that nonunion of the radius and 
ulna, with flail false joint, is rated 50 percent disabling 
for the major side and 40 percent for the minor side.  38 
C.F.R.§  4.71a.

Diagnostic Code 5211 provides for ratings based on impairment 
of the ulna.  Malunion of the ulna with bad alignment is 
rated 10 percent for the major side and 10 percent for the 
minor side; nonunion of the ulna in the lower half is rated 
20 percent for the major side and 20 percent for the minor 
side.  38 C.F.R. § 4.71a.

Diagnostic Code 5212 provides for ratings based on impairment 
of the radius.  Malunion of the radius with bad alignment is 
rated 10 percent disabling for the major side and 10 percent 
for the minor side; nonunion of the radius in the upper half 
is rated 20 percent disabling for the major side and 20 
percent for the minor side.  38 C.F.R. § 4.71a.

Diagnostic Code 5213 provides ratings based on impairment of 
supination and pronation of the forearm.  Normal forearm 
supination is from zero degrees to 80 degrees.  Normal 
forearm pronation is from zero degrees to 85 degrees.  38 
C.F.R. 
§ 4.71, Plate I.  Diagnostic Code 5213 provides that 
supination of the forearm limited to 30 degrees or less is 
rated 10 percent disabling for the major side and 10 percent 
for the minor side.  Limitation of pronation with motion lost 
beyond the last quarter of arc, so the hand does not approach 
full pronation, is rated 20 percent disabling for the major 
side and 20 percent for the minor side; limitation of 
pronation with motion lost beyond the middle of arc is rated 
30 percent disabling for the major side and 20 percent for 
the minor side.  Loss of supination or pronation due to bone 
fusion, with the hand fixed near the middle of the arc or 
moderate pronation, is rated 20 percent disabling for the 
major side and 20 percent for the minor side; loss of 
supination or pronation due to bone fusion, with the hand 
fixed in full pronation, is rated 30 percent disabling for 
the major side and 20 percent for the minor side.  38 C.F.R. 
§ 4.71a. 

The veteran underwent a VA examination in April 2002.  He 
reported daily and constant pain in the right elbow, waxing 
and waning throughout the day, dependent upon his level of 
physical activity.  He stated that the pain had no effect on 
occupation or daily activities, but did during sports.  

Upon physical examination, there was full active range of 
motion, with discomfort noted during flexion from 135 to 145 
degrees.  The veteran underwent an x-ray on his right elbow.  
The x-ray revealed possible early calcified medial collateral 
ligament adjacent to the medial epicondyle.  The examiner 
diagnosed right elbow olecranon bursitis and calcified medial 
collateral ligament.  

VA outpatient treatment records dated in February 2003 
reflect that the veteran was assessed with a dislocated right 
elbow.  

The veteran underwent another VA examination in August 2003.  
He reported that the right elbow occasionally ached if he 
used it a lot throughout the day.  He stated that he was a 
bus driver and it felt good when he drove the bus because he 
kept the range of motion and the stretching of his elbow.  He 
claimed that, during strenuous activities, he alternated with 
his left elbow at times.  He stated that he occasionally 
alternated with the other arm during strenuous activities.  
He denied stiffness, swelling, redness, instability, giving 
way, locking, fatigability, lack of endurance, flare-up, 
episodes of dislocation or recurrent subluxation, or 
constitutional symptoms.  The examiner noted that the right 
elbow condition had no effect on the veteran's usual 
occupation or daily activities, as the veteran is left 
handed.  

Upon physical examination, the right elbow was normal.  
Flexion was zero to 145 degrees, supination was zero to 85 
degrees, and pronation was zero to 80 degrees.  The examiner 
stated that the range of motion was asymptomatic.  The 
examiner noted that there was no limitation of range of 
motion or functional loss during flare-ups.  The examiner 
diagnosed a normal right elbow.  

The veteran underwent another VA examination in September 
2004.  He reported pain, weakness, stiffness, swelling, 
fatigue, lack of endurance, locking and instability of the 
right elbow.  He stated that the elbow got warm to touch.  He 
reported that he experienced severe pain lasting 1 hour and 
loss of 80 percent of the function of his elbow when 
overusing the elbow or doing any pushups.  He denied any 
dislocation, recurrent subluxation, or constitutional 
symptoms of inflammatory arthritis to the right elbow.  He 
reported adverse effect on his usual occupation and daily 
activities because pain in his right elbow prevented him from 
maximally flexing his elbow and holding it.  

Upon physical examination, flexion was from zero to 120 
degrees with a maximum of 145 degrees, supination was zero to 
70 degrees with a maximum of 85 degrees, and pronation was 
zero to 65 degrees with a maximum of 80 degrees.  The veteran 
had painful motion with use of the right elbow.  He did not 
have lack of endurance, fatigability, or incoordination for 
the right elbow.  The veteran underwent x-rays on his right 
elbow.  X-ray findings revealed a degenerative cyst 
anteriorly in the subchondral portion of the radial head, 
with soft tissue calcifications seen adjacent to the lateral 
humeral condyle suggesting lateral epicondylitis.  The 
examiner diagnosed lateral epicondylitis and olecranon 
bursitis of the right elbow.  

Applying the relevant Diagnostic Codes, the Board finds that 
the veteran does not have flexion of the forearm limited to 
90 degrees; extension of the forearm limited to 75 degrees; 
joint fracture, with marked cubitus varus or cubitus valgus 
deformity or with ununited fracture of head of radius; 
nonunion of the radius and ulna, with flail false joint; 
nonunion of the ulna; nonunion of the radius in the upper 
half; or limitation of pronation with motion lost beyond the 
last quarter of arc, so the hand does not approach full 
pronation.  For example, the September 2004 VA examiner noted 
that the veteran had flexion to 120 degrees with a maximum of 
145 degrees, supination to 70 degrees with a maximum of 85 
degrees, and pronation to 65 degrees with a maximum of 80 
degrees.  

The Board acknowledges that the veteran, in advancing this 
appeal, is asserting that a disability rating in excess of 10 
percent for olecranon bursitis with calcified medial 
collateral ligament of the right elbow is warranted as he 
contends that the severity of the disability is greater than 
what is reflected by the disability ratings.  In this case, 
the preponderance of the evidence is against finding 
pertinent symptomatology which meets the applicable criteria 
for a rating in excess of 10 percent for the veteran's 
disability.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that the service 
connected disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  In the absence of such factors, the Board 
finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Pseudofolliculitis barbae

Criteria & Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected pseudofolliculitis barbae 
warrants an increased initial disability rating.  A May 2002 
rating decision granted service connection for 
pseudofolliculitis barbae and assigned a 10 percent 
disability rating effective June 1, 2002 under Diagnostic 
Code 7899-7814.  A December 2004 rating decision continued 
the 10 percent disability rating under Diagnostic Code 7899-
7813.  

Diagnostic Code 7899 pursuant to 38 C.F.R. § 4.27 provides 
that unlisted disabilities requiring rating by analogy will 
be coded first the numbers of the most closely related body 
part and "99."  See 38 C.F.R. § 4.20.

Diagnostic Code 7813 provides ratings for dermatophytosis (or 
ringworm) in various locations on the body, including the 
body (tinea corporis), the head (tinea capitis), the feet 
(tinea pedis), the beard (tinea barbae), the nails (tinea 
unguium), and the inguinal area, also known as jock itch 
(tinea cruris).  

Diagnostic Code 7813 provides that dermatophysosis is to be 
rated as disfigurement of the head, face, or neck (Diagnostic 
Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, 
or 7805), or dermatitis (Diagnostic Code 7806), depending 
upon the predominant disability.  38 C.F.R. § 4.118. 

The rating criteria for the former Diagnostic Code 7814 (in 
effect prior to August 30, 2002) are as follows:

A rating of 10 percent is assigned for exfoliation, 
exudation, or itching, if involving an exposed surface or 
extensive area.

A rating of 30 percent is assigned for constant exudation or 
itching, extensive lesions, or marked disfigurement.

Diagnostic Code 7800 provides ratings for disfigurement of 
the head, face, or neck.  Note (1) to Diagnostic Code 7800 
provides that the 8 characteristics of disfigurement, for 
purposes of rating under 38 C.F.R. § 4.118, are: 

Scar is 5 or more inches (13 or more centimeters) in length.
Scar is at least one-quarter inch (0.6 centimeters) wide at 
the widest part.
Surface contour of scar is elevated or depressed on 
palpation.
Scar is adherent to underlying tissue.
Skin is hypo-or hyper-pigmented in an area exceeding six 
square inches (39 square centimeters).
Skin texture is abnormal (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six square inches (39 square 
centimeters).
Underlying soft tissue is missing in an area exceeding six 
square inches (39 square centimeters).
Skin is indurated and inflexible in an area exceeding six 
square inches (39 square centimeters).

Diagnostic Code 7800 provides that a skin disorder with one 
characteristic of disfigurement of the head, face, or neck is 
rated 10 percent disabling.  A skin disorder of the head, 
face, or neck with visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement, is rated 30 percent 
disabling.  

Diagnostic Code 7803 provides a 10 percent rating for 
superficial unstable scars.  Note (1) to Diagnostic Code 7803 
provides that an unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.  
Note (2) provides that a superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118. 

Diagnostic Code 7804 provides a 10 percent rating for 
superficial scars that are painful on examination.  Note (1) 
to Diagnostic Code 7804 provides that a superficial scar is 
one not associated with underlying soft tissue damage.  38 
C.F.R. § 4.118.  Diagnostic Code 7804 also directs the rater 
to see 38 C.F.R. § 4.68 (amputation rule).  38 C.F.R. 
§ 4.118. 
 
Diagnostic Code 7805 provides that other scars are to be 
rated on limitation of function of affected part.  38 C.F.R. 
§ 4.118. 

Diagnostic Code 7806 provides ratings for dermatitis or 
eczema.  Dermatitis or eczema is to be rated under either the 
criteria under Diagnostic Code 7806 or to be rated as 
disfigurement of the head, face, or neck (Diagnostic Code 
7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 
7805), depending upon the predominant disability.  

Diagnostic Code 7806 provides that dermatitis or eczema that 
involves less than 5 percent of the entire body or less than 
5 percent of exposed areas affected, and; no more than 
topical therapy is required during the past 12-month period, 
is rated noncompensably (0 percent) disabling.  Dermatitis or 
eczema that involves at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than six weeks during the past 12-month period, is rated 10 
percent disabling.  Dermatitis or eczema that involves 20 to 
40 percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period, is rated 30 percent disabling.  38 
C.F.R. § 4.118. 

The veteran underwent a VA examination in April 2002.  He 
reported a chronic problem with shaving bumps since induction 
into military duty.  He stated that he held a P-2 Profile for 
allowance of a 1/8 inch beard at time of examination.  

Upon physical examination, there were approximately 10 to 12 
papules within the beard line itself.  The examiner noted 
that this was consistent with, and gave a diagnosis of, 
pseudofolliculitis barbae.  

A letter from Hill Country Family Health Specialists dated in 
May 2004 reflects that the veteran was treated for acne 
vulgaris.  

The veteran underwent another VA examination in September 
2004.  He reported constant skin rash involving the facial 
area.  He claimed local symptoms consisted of inflammation 
and infection of the hair follicles primarily on the face.  
Papular lesions were noted.  He stated that his treatment 
consisted of Benzamycin gel used topically after wash 3 times 
a day.  

Upon physical examination, the veteran had 4 raised papular 
lesions with what appeared to be somewhat of a whitehead on 
the left lower jaw.  The follicles were infected.  He had 
several hyperpigmented areas on the right lower jaw in the 
healing stages of folliculitis.  No scarring or disfigurement 
was noted.  The comedones and papules were superficial.  The 
examiner diagnosed pseudofolliculitis barbae.  

The veteran underwent another VA examination in June 2006.  
He reported intermittent pseudofolliculitis barbae with 
development of nodules at the base of the hair follicles, 
usually aggravated by excessive shaving, with improvement 
with decreased shaving.  He stated that he shaved once per 
week.  He stated that he had local burning and itching to the 
facial area without systemic symptoms.  He used ketoconazole 
cream 2 percent and a mixture of medications prescribed from 
a local medical doctor.  He applied both creams on a daily 
basis with mild relief without significant side effects.  

Upon physical examination, the veteran had several nodules at 
the base of the hair follicles in the beard area consistent 
with pseudofolliculitis barbae without abscess formation or 
pustules.  The examiner diagnosed pseudofolliculitis barbae 
with residuals.  

The veteran underwent another VA examination in November 
2007.  He reported local burning and pruritus when he did not 
have the eruption of pseudofolliculitis.  He stated that 
treatment consisted of reduced frequency of shaving.  Upon 
physical examination, the pseudofollicular lesions were on 
the face and forehead as well as on the back.  The exposed 
areas percentage affected was 1 percent and unexposed areas 
were 1-3 percent.  The healed lesions were significantly 
hyperpigmented and there was no sensitivity.  The examiner 
diagnosed chronic pseudofolliculitis barbae.  

Applying the relevant Diagnostic Codes, the Board notes that 
there is no evidence of constant exudation or itching, 
extensive lesions, or marked disfigurement.  For example, the 
September 2004 VA examiner noted that the veteran had 4 
raised papular lesions and found no disfigurement.  There is 
also no evidence of visible or palpable tissue loss, or gross 
distortion or asymmetry of one feature or paired set of 
features.  There is no evidence of scar of 5 or more inches 
in length, scar at least one-quarter inch wide at the widest 
part, surface contour of scar elevated or depressed on 
palpation, scar adherent to underlying tissue, hypo-or hyper-
pigmented skin in an area exceeding six square inches, 
abnormal skin texture (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six square inches, missing 
underlying soft tissue in an area exceeding six square 
inches, or indurated and inflexible skin in an area exceeding 
six square inches.  For example, the September 2004 VA 
examiner noted several hyperpigmented areas on the right 
lower jaw in the healing stages of folliculitis, but there is 
no evidence that any scarring was greater than six square 
inches.  Finally, there is no evidence of dermatitis or 
eczema that involves 20 to 40 percent of exposed areas 
affected, or systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of six weeks or more.  For example, the November 2007 VA 
examiner noted that the exposed areas percentage affected was 
1 percent and unexposed areas were 1-3 percent.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that the service 
connected disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  In the absence of such factors, the Board 
finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Residuals of a Right Ankle Sprain

Criteria & Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected right ankle sprain warrants 
an increased initial disability rating.  A February 2003 
rating decision granted service connection for residuals of a 
right ankle sprain and assigned a noncompensable disability 
rating effective June 1, 2002 under Diagnostic Code 5299-
5271.  A December 2004 rating decision increased the 
disability rating to 10 percent effective May 14, 2004 under 
Diagnostic Code 5299-5271.  Under these facts, the following 
discussion of the right ankle issue will include 
consideration of whether a compensable rating was warranted 
prior to May 14, 2004.

Diagnostic Code 5299 represents an unlisted disability 
requiring rating by analogy to one of the disorders rated 
under 38 C.F.R. § 4.71.

Diagnostic Code 5271 provides ratings based on limitation of 
extension of the ankle.  Moderate limitation of motion of the 
ankle is rated as 10 percent disabling; and marked limitation 
of motion of the ankle is rated as 20 percent disabling.  38 
C.F.R. § 4.71a.

The veteran underwent a VA examination in February 2003.  He 
reported one post-service sprain of the right ankle in August 
2002 which resolved spontaneously.  He complained of residual 
aching and stiffness of the right ankle usually worse after 
running 2.2 miles, which he did two times per week.  

Upon physical examination, the right ankle joint was not 
painful on motion.  No additional limitations were noted with 
repetition of movement during the physical exam as related to 
pain, fatigue, incoordination, weakness or lack of endurance.  
The right ankle had dorsiflexion from zero to 20 degrees with 
plantar flexion from zero to 45 degrees.  The veteran 
underwent an x-ray on his right ankle.  X-ray findings 
revealed minimal soft tissue swelling lateral malleolus, 
otherwise negative right ankle.  The examiner diagnosed right 
ankle sprain.  

The veteran underwent another VA examination in August 2003.  
He reported a sensation of the ankle being weak (twist 
easily).  He stated that the ankles bothered him mainly when 
he used to run, but he stopped running and the ankles stopped 
bothering him.  

Upon physical examination, dorsiflexion was from zero to 20 
degrees, plantar flexion was from zero to 45 degrees, 
inversion was from zero to 30 degrees, and eversion was from 
zero to 20 degrees.  The examiner diagnosed status post 
multiple sprains with residual tendency for easily twisting.  

The veteran underwent another VA examination in September 
2004.  He reported pain, weakness, stiffness, swelling, 
fatigue, lack of endurance, and locking with instability of 
the right ankle.  He reported that he was adversely affected 
in that his right ankle slowed him down on his job, as well 
as during sporting activities.  

Upon physical examination, dorsiflexion was from zero to 10 
degrees with a maximum of 20 degrees and pain at 10 degrees.  
Plantar flexion was from zero to 30 degrees with a maximum of 
45 degrees and complaints of pain at 30 degrees.  Inversion 
was from zero to 15 degrees with a maximum of 30 degrees, and 
eversion was from zero to 10 degrees with a maximum of 20 
degrees.  The veteran did not have painful motion with use of 
the right ankle.  He did not have a lack of endurance, 
fatigability, or incoordination to the right ankle.  The 
examiner diagnosed tendinitis of the right ankle.  

The veteran underwent another VA examination in June 2006.  
He reported a history of instability of the right ankle, 
usually occurring once per week with sharp stabbing pain with 
mild edema.  He denied acute flare-ups of his right ankle 
that were incapacitating in the previous 12 months.  He 
denied taking any sick leave in the previous 12 months 
because of his right ankle.  He stated that he was able to 
operate a motor vehicle, dress and undress and tend to the 
needs of nature.  

Upon physical examination, dorsiflexion was from zero to 
20/20 degrees, plantar flexion was from zero to 45/45 
degrees, inversion was from zero to 30/30 degrees and 
eversion was from zero to 20/20 degrees.  Right ankle was not 
painful on motion.  No additional limitations were noted with 
repetition of movement during the physical examination as 
related to pain, fatigue, incoordination, weakness or lack of 
endurance.  The examiner diagnosed a sprained right ankle 
with residuals.  

As noted earlier, the RO initially assigned a noncompensable 
rating effective from June 1, 2002.  By rating decision in 
December 2004, the rating was increased to 10 percent, 
effective from May 14, 2004.  In reviewing that rating 
action, it appears that the RO determined that when pain was 
considered, the disability picture more nearly approximated 
moderate limitation of motion so as to warrant a 10 percent.  
The Board agrees that the disability more nearly approximated 
moderate limitation of motion, but the Board believes that 
resolving all reasonable doubt in the veteran's favor, the 10 
percent should be effective from June 1, 2002, as the 
disability picture has arguable remained constant throughout 
the course of the appeal.  To that extent, the appeal is 
granted. 

However, for reasons hereinafter discussed, the Board finds 
that the preponderance of the evidence is against a rating in 
excess of 10 percent at any time during the period 
contemplated by this appeal. 

Applying the relevant Diagnostic Codes, the Board notes that 
there is no evidence of marked limitation of motion of the 
ankle.  For example, the June 2006 VA examiner noted that 
dorsiflexion was from zero to 20/20 degrees, plantar flexion 
was from zero to 45/45 degrees, inversion was from zero to 
30/30 degrees and eversion was from zero to 20/20 degrees.  
September 2004 records show some limitation of motion due to 
pain (pain at 10 degrees on dorsiflexion and pain at 30 
degrees on plantar flexion), but with normal dorsiflexion 
being to 20 degrees and normal plantar flexion being to 45 
degrees, the Board views these findings as showing no more 
than moderate limitation of motion.  See 38 C.F.R. § 4.71, 
Plate II. 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that the service 
connected disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  In the absence of such factors, the Board 
finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

Entitlement to service connection for low back disability is 
not warranted.  Entitlement to a rating in excess of 10 
percent is not warranted for service-connected olecranon 
bursitis with calcified medial collateral ligament, right 
elbow.  Entitlement to a rating in excess of 10 percent is 
not warranted for service-connected pseudofolliculitis 
barbae.  Entitlement to a rating in excess of 10 percent is 
not warranted for residuals of a right ankle sprain.  To this 
extent, the appeal is denied. 

Entitlement to a 10 percent rating for residuals of a right 
ankle sprain effective from June 1, 2002, is warranted.  To 
this extent, the appeal is granted, subject to laws and 
regulations applicable to payment of VA monetary benefits. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


